Case 1:20-cv-00249-GZS Document 15 Filed 01/22/21 Page 1 of 2                  PageID #: 125




                            UNITED STATES DISTRICT COURT
                                    District of Maine


 CLEVELAND O. CRUTHRIDS,                      )
       Petitioner,                            )
                                              )
 v.                                           )
                                              )     No. 1:20-cv-00249-GZS
 STATE OF MAINE,                              )
                                              )
            Respondent                        )
                                              )
                                              )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on January 5, 2021, his

Recommended Decision (ECF No. 13). Petitioner filed his Objection to the Recommended

Decision (ECF No. 14) on January 19, 2021.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is ORDERED that an evidentiary hearing is not warranted under Rule 8 of the
               Rules Governing Section 2254 Cases.

       3.      It is ORDERED that Petitioner’s Petition for Habeas Relief under 28 U.S.C. §2254
               (ECF No. 1) is DISMISSED.
Case 1:20-cv-00249-GZS Document 15 Filed 01/22/21 Page 2 of 2                    PageID #: 126




       4.     It is ORDERED that a certificate of appealability shall be denied because there is
              no substantial showing of the denial of a constitutional right within the meaning of
              28 U.S.C. §2253(c)(2).


                                                    /s/George Z. Singal_____________
                                                    U.S. District Judge
Dated this 22nd day of January, 2021.
